In a negligence action to recover damages for personal injuries, etc., the defendant Supermarkets General Corp. appeals from an order of the Supreme Court, Suffolk County (Jones, J.), which granted plaintiffs’ motion for leave to restore the action to the Trial Calendar. Order modified by adding to the decretal paragraph thereof after the word “granted” the words “upon condition that plaintiffs’ attorneys personally pay $500 to the defendant Supermarkets General Corp”. As so modified, order affirmed, with costs to the appellant. The time to comply with said condition is extended until 20 days after service of a copy of the order to be made hereon, with notice of entry, upon plaintiffs’ attorneys. In the event that the condition is not complied with, then order reversed, as an exercise of discretion, with costs, and motion denied. Under the facts of this case Special Term should have imposed the foregoing condition upon granting plaintiffs’ motion for leave to restore the action to the Trial Calendar. Gibbons, J. P., Bracken, Brown and Niehoff, JJ., concur.